756 F. Supp. 2d 128 (2010)
Phuc N. NGUYEN, Plaintiff,
v.
Donald C. WINTER, Secretary of the Navy, Defendant.
Civil Action No. 09-1349 (EGS/JMF).
United States District Court, District of Columbia.
December 23, 2010.
Phuc N. Nguyen, Springfield, VA, pro se.
Rhonda C. Fields, United States Attorney's Office, Washington, DC, for Defendant.

MEMORANDUM ORDER
JOHN M. FACCIOLA, United States Magistrate Judge.
At the last status conference, I advised plaintiff, who proceeds pro se, that I would deem his objections to the defendant's responses to his requests for documents and his requests for admissions as motions to compel. Since plaintiff has propounded several sets of requests to defendant, I will resolve the issues before me by referencing two documents that were submitted to the Court at the status conference: 1) Defendant's Response to Plaintiff's Objections to Defendant's Discovery Responses[1] ("Plaintiff's First Motion to Compel"), and 2) Plaintiff's December 7, 2010 Hearing with Magistrate Judge John M. Facciola to Resolve Discovery Disputes[2] ("Plaintiff's Second Motion to Compel").

PLAINTIFF'S FIRST MOTION TO COMPEL

I. Document Requests

Document Request No. 1    Plaintiff's request is DENIED. A request for all
                          documents, irrespective of their relationship to the claims
                          and defenses in this lawsuit is patently overbroad.
Document Request No. 3    Plaintiff's request is DENIED in part and GRANTED in
                          part. Defendant shall supplement its response by stating
                          unequivocally whether there are any documents that
                          support its defenses
*129
                          that have not been produced and, if so,
                          shall produce them.
Document Request No. 4    Plaintiff's request is DENIED. Discovery is limited to
                          materials that are relevant to a claim or defense. Materials
                          generally relevant to the subject matter of the lawsuit are
                          discoverable only if good cause has been shown. Fed. R.
                          Civ. P. 26(b). Good cause has not been shown.
Document Request No. 5    Plaintiff's request is DENIED in part and GRANTED in
                          part. Personnel files cannot be produced without a Privacy
                          Act protective order. Defendant shall prepare one and,
                          upon its execution, shall produce from those files only the
                          material in the file that is relevant to a claim or defense in
                          this case.
Document Request No. 6    Plaintiff's request is DENIED in part and GRANTED in
                          part. The request for performance evaluations of persons
                          other than plaintiff and his comparators for the position or
                          positions at issue is overly broad. Defendant shall,
                          however, produce the performance evaluations for plaintiff
                          for the period requested.
Document Request No. 7    Plaintiff's request is DENIED. The defendant's
                          interpretation of the request to require the production of the
                          Reports of Investigation denominated in its answer is
                          correct.
Document Request No. 8    Plaintiff's request is DENIED. Again, defendant's
                          interpretation of the request is correct.
Document Request No. 9    Plaintiff's request is DENIED in part and GRANTED in
                          part. Defendant shall produce any documents, whether or
                          not in the Reports of Investigation, that pertains to any
                          effort to recruit a specific person for the positions at issue.
Document Request No. 10   Plaintiff's request is DENIED. The request is patently
                          overbroad.
Document Request No. 11   Plaintiff's request is DENIED in part and GRANTED in
                          part. Defendant shall produce any documents that explain
                          why the position was created or cancelled.
Document Request No. 12   See discussion below regarding requests for admissions.
Document Request No. 13   Plaintiff's request is DENIED in part and GRANTED in
                          part. Defendant shall produce any documents pertaining to
                          the qualifications, skills and knowledge of the persons who
                          competed for the position specified, which were considered
                          by the person or persons who made the decision.
Document Request No. 14   Plaintiff's request is DENIED in part and GRANTED in
                          part. Defendant shall produce any documents that would
                          evidence any incentive or consideration given to Robert
                          LaFreniere to take the position at issue.
Document Request No. 15   Plaintiff's request is DENIED. The request is patently
                          overbroad.

II. Requests for Admissions

Plaintiff is incorrect in his assertion in Document Request No. 12 that the response to a Request for Admission requires the party responding to produce documents in support of its denial. Requests for Admission are not a discovery device but are designed to narrow the issues for trial. McFadden v. Ballard, Spahr, Andrews & Ingersoll, LLP, 243 *130 F.R.D. 1, 7 (D.D.C.2007). In the same opinion, I also pointed out the following:
Denial is an appropriate response to a Request for Admission under Rule 36, which provides that a respondent may either (1) object to a request on grounds that the matter is beyond the scope of discovery permitted by Rule 26(b)(1); (2) admit the request; (3) deny the request; (4) provide a detailed explanation as to why the request cannot be admitted or denied; or (5) provide some qualified admission as to parts of the request. Fed.R.Civ.P. 36(a). Moreover, Rule 37(c)(2) provides an automatic remedy. If the party requesting the admission later proves the genuineness of the document or the truth of the matter requested, the court may order the party that denied the request to pay the costs of her opponent in making that proof. Fed.R.Civ.P. 37(c)(2).
Id.
I have reviewed the defendant's respond in accordance with this standard and have found them sufficient, with one exception. In those instances where the defendant states that he has insufficient information to admit or deny a request, it must follow the rule and state that "it has made reasonable inquire and that the information it knows or can readily obtain is insufficient to enable it to admit or deny." Fed. R.Civ.P. 36(6). Defendant will supplement any response in which he indicates that he has insufficient information to admit or deny a request with the language required by the rule. Plaintiff's motion to compel in this regard is therefore GRANTED in part and DENIED in part.
I have also reviewed defendant's other objections to certain requests for admissions and find them meritorious. Plaintiff's motion to compel in this regard is therefore DENIED.

PLAINTIFF'S SECOND MOTION TO COMPEL

I. Document Requests

Document Request No. 1            This issue is resolved above.
Document Request No. 9            This issue is resolved above.
Second Document Request No. 1     Plaintiff's request is DENIED. The request is patently
                                  overbroad. At most, plaintiff is complaining that a person
                                  named Robert LaFreniere was given preferential treatment
                                  by being given a detail in 2005. Complaint ¶ 7. Thar hardly
                                  justifies a demand for all detail requests from 2000 to 2007.
Second Document Request No. 2     Plaintiff's request is DENIED. Defendant, despite its
                                  objection, tried to find documents but could not. Plaintiff's
                                  demand that I disbelieve that representation and the
                                  testimony of a witness during his deposition lacks all merit.
Second Document Request No. 2[3]  Plaintiff's request is DENIED. The defendant has given
                                  plaintiff the information he seeks as to the man named
                                  Lafreniere. The promotion of some other person mentioned
                                  by LaFreniere in his deposition is irrelevant and cannot lead
                                  to relevant information.
Second Document Request No. 3     Plaintiff's request is DENIED. The request is overbroad.
                                  The demand for "[a]ll paperwork related to Approved
                                  FY2004 and/or earlier Staffing Plan(s) of Code 34, showing
                                  current and future organization strength, vacancies and
                                  planned promotions" would produce a large
*131
                                  amount of information that has nothing whatsoever to do with this
                                  case.
Second Document Request No. 4     Plaintiff's request is DENIED. Plaintiff's demand for
                                  "detail [sic] paperwork of engineers detailed to PMS435"
                                  other than LaFreniere is overbroad; plaintiff only complains
                                  that LaFreniere's detail was preferential.
Second Document Request No. 5     Plaintiff's request is DENIED. Plaintiff's request for the
                                  performance evaluation of Riad Sayegh for a period prior to
                                  his arrival in PMS435 seeks information without any
                                  showing whatsoever that anyone who was involved in
                                  Sayegh's selection over plaintiff was influenced by that
                                  evaluation.
Second Document Request No. 6     Plaintiff's request is DENIED. Plaintiff's request for all
                                  cash awards for Swarn Dulai and other personnel between
                                  2000 and 2005 is overbroad; plaintiff is not complaining
                                  that these people received a cash award and he did not.
Second Document Request No. 7     Plaintiff's request is DENIED. Defendant complied with
                                  this request and produced all that it could find. Despite
                                  plaintiff's claims, there is nothing about the supposed
                                  deficiencies in defendant's production that compels the
                                  conclusion that the defendant has withheld anything from
                                  him.
Third Document Request No. 1      Plaintiff's request is DENIED. Defendant represents that it
                                  could not find any documents responsive to this request.
                                  Again, I have no reason to disbelieve that representation.
Third Document Request No. 2      Plaintiff's request is DENIED. Plaintiff seems to concede
                                  that he did not exhaust any claim as to Stephen Stump's
                                  selection but still demands his position description as
                                  background information. That is not the standard, however,
                                  and there is nothing about that description that is relevant to
                                  the selection of someone else two years later.
Third Document Request No. 3      Plaintiff's request is DENIED. For the same reason given
                                  above as to plaintiff's Third Document Request No. 2, a
                                  demand for Stump's performance evaluation between April
                                  2005 and November, 2006 is equally irrelevant.

II. Plaintiff's Motion to Compel Supplemental Responses to First Request for Production of Documents

At pages 13 and 14 of the document entitled December 7, 2010 Hearing with Magistrate Judge John M. Facciola to Resolve Discovery Disputes, plaintiff describes a series of alleged deficiencies in the defendant's production. However, his statements are so laden with acronyms and references to events that I know nothing about that I cannot resolve the issues without knowing the defendant's position. It is therefore, hereby,
ORDERED that defendant file its statement of position as to the allegations contained at pages 13 and 14 of the document to which I have just referred.

III. Plaintiff's Motion to Compel Payment of Deposition Expenses

This motion is DENIED. None of the defendant's objections were illegitimate and caused plaintiff any unnecessary expense.

CONCLUSION
In accordance with the above rulings, it is, hereby,
ORDERED that Plaintiff's First Motion to Compel is GRANTED in part and DENIED in part. It is further, hereby,
*132 ORDERED that Plaintiff's Second Motion to Compel is DENIED.
SO ORDERED.
NOTES
[1]  Attached to this Memorandum Order as Exhibit 1.
[2]  Attached to this Memorandum Order as Exhibit 2.
[3]  There are two requests captioned "Second Document Request No. 2."